Allowable Subject Matter
This application is in condition for allowance except for the presence of claims 1-6 and 12-16 directed to a method and product non-elected without traverse.  Accordingly, claims 1-6 and 12-16 have been cancelled.
Claims 7 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: As set forth in the arguments of April 13, 2022 the closest prior art such as KR-1019970060217 to Jo, USPN. 3,197,355 to Copeland, US Pub No. 2005/0249931 to Ustumi and US Pub No. 2008/0050565 to Gross do not teach the claimed non-woven comprising a felt formed by mixing PET staple fibers and LM PET staple fibers having the claimed melting point in the claimed weight percentages and possessing the claimed fiber thicknesses, wherein the felt has a printing layer of acrylic polymer on one side with a regular emboss pattern on both the felt and printing layer, a binder coating layer comprising acrylic binder and phosphorous flame retardant. Specifically, Jo requires an amount of LMPET staple fibers of greater than the claimed range in order for binding to be sufficient (Jo, paragraph 13). However, the instant invention teaches that such weight percentages provide decreased heat aging resistance and humidity aging resistance (See Applicant’s arguments). It would not have been obvious to utilize a lower weight percentage than is taught for binding in Jo as this would not be expected to be operable for the invention of Jo. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786